


Exhibit 10.3






NEW JERSEY RESOURCES CORPORATION
2007 Stock Award and Incentive Plan
Restricted Stock Agreement


This Restricted Stock Agreement (the "Agreement"), which includes the attached
“Terms and Conditions of Restricted Stock” (the “Terms and Conditions”),
confirms the grant on _________ __, 20__(the “Grant Date”) by NEW JERSEY
RESOURCES CORPORATION, a New Jersey corporation (the "Company"), to
("Employee"), under Section 6(d) of the 2007 Stock Award and Incentive Plan (the
"Plan"), of Restricted Stock as follows:


Number granted:    _________ shares of Restricted Stock
    
Fair Market Value
at Grant Date:
$________ per share



How Restricted Stock Vests:
The Restricted Stock, if not previously forfeited, will vest on the dates and as
to the number of shares in the following table:



Number of Shares That
Stated Vesting Date        Vest at that Date




_________, 20__         33.33%
_________, 20__         33.33%
_________, 20__         33.33%






In addition, if not previously forfeited, the Restricted Stock will become
immediately vested in full upon a Change in Control, if Employee remains
employed by the Company or a Subsidiary from the Grant Date through the Change
in Control, and will become vested upon the occurrence of certain events
relating to Termination of Employment to the extent provided in Section 3 of the
attached Terms and Conditions. The terms "vest" and "vesting" mean that the
Restricted Stock has become transferable and non-forfeitable. If Employee has a
Termination of Employment prior to a Stated Vesting Date and shares of
Restricted Stock are not otherwise deemed vested by that date, such Restricted
Stock will be immediately forfeited. Forfeited Restricted Stock ceases to be
outstanding and in no event will thereafter result in any delivery of shares of
Stock to Employee.
    
The Restricted Stock is subject to the terms and conditions of the Plan and this
Agreement, including the attached Terms and Conditions. The number and kind of
shares of Restricted Stock and other terms of the Restricted Stock are subject
to adjustment in accordance with Section 4(b) of the attached Terms and
Conditions and Section 11(c) of the Plan. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan.


Employee acknowledges and agrees that (i) Restricted Stock is nontransferable,
except as provided in Section 2 of the attached Terms and Conditions and Section
11(b) of the Plan, (ii) the Restricted Stock is subject to forfeiture in the
event of Employee's Termination of Employment in certain circum-stances prior to
vesting, as specified in Section 3 of the attached Terms and Conditions, and
(iii) sales of the shares of Stock following vesting of the Restricted Stock
will be subject to the Company's policy regulating trading by employees,


IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.






--------------------------------------------------------------------------------




EMPLOYEE                        NEW JERSEY RESOURCES CORPORATION




            By:_________________________
[Employee Name]                     [Name]
[Title]




--------------------------------------------------------------------------------






TERMS AND CONDITIONS OF RESTRICTED STOCK


The following Terms and Conditions apply to the Restricted Stock granted to
Employee by NEW JERSEY RESOURCES CORPORATION (the "Company"), and Restricted
Stock resulting from Dividend Equivalents (as defined below), if any, as
specified in the Restricted Stock Agreement (of which these Terms and Conditions
form a part). Certain terms of the Restricted Stock, including the number of
shares granted and vesting date(s), are set forth on the preceding pages, which
is an integral part of this Agreement.


1.    General. The Restricted Stock is granted to Employee under the Company's
2007 Stock Award and Incentive Plan (the "Plan"), a copy of which has been
previously delivered to Employee and/or is available upon request to the Human
Resources Department. All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein. Capitalized terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this document and
mandatory provisions of the Plan, the provisions of the Plan govern. Employee
agrees to be bound by all of the terms and provisions of the Plan (as presently
in effect or later amended), the rules and regula-tions under the Plan adopted
from time to time, and the decisions and determinations relating to the Plan and
grants thereunder of the Leadership Development and Compensation Committee of
the Company's Board of Directors (the "Committee") made from time to time.


2.    Nontransferability. Until such time as the Restricted Stock has become
vested in accordance with the terms of this Agreement, Employee may not transfer
Restricted Stock or any rights hereunder to any third party other than by will
or the laws of descent and distribution. This restriction on transfer precludes
any sale, assignment, pledge, or other encumbrance or disposition of the shares
of Restricted Stock (except for forfeitures to the Company).


3.    Termination Provisions. The following provisions will govern the vesting
and forfeiture of the Restricted Stock that is outstanding at the time of
Employee's Termination of Employment (as defined below), unless otherwise
determined by the Committee (subject to Section 7(a) hereof):


(a)    Death, Disability or Retirement. In the event of Employee's Termination
of Employment due to death or Disability (as defined below), a Pro-Rata Portion
of the outstanding Restricted Stock will vest immediately. In the event of
Employee’s Termination of Employment due to Retirement, a Quarterly Pro-Rata
Portion of the outstanding Restricted Stock will vest immediately. Any portion
of the outstanding Restricted Stock not vested at the date of Termination will
be forfeited.


(b)    Termination by the Company or Voluntarily by Employee. In the event of
Employee's Termination of Employment by the Company for any reason or by
Employee voluntarily (other than a Retirement), any portion of the outstanding
Restricted Stock not vested at the date of Termination will be forfeited.


(c)    Certain Definitions. The following definitions apply for purposes of this
Agreement:


(i)    "Disability" means Employee has been incapable of substantially
fulfilling the positions, duties, responsibilities and obligations of his
employment because of physical, mental or emotional incapacity resulting from
injury, sickness or disease for a period of at least six consecutive months. The
Company and Employee shall agree on the identity of a physician to resolve any
question as to Employee's disability. If the Company and Employee cannot agree
on the physician to make such determination, then the Company and Employee shall
each select a physician and those physicians shall jointly select a third
physician, who shall make the determination. The determination of any such
physician shall be final and con-clusive for all purposes of this Agreement.




--------------------------------------------------------------------------------








(ii)    "Pro Rata Portion" means, for each tranche of Restricted Stock, a
fraction the numerator of which is the number of days that have elapsed from the
Grant Date to the date of Employee's Termination of Employment and the
denominator of which is the number of days from the Grant Date to the Stated
Vesting Date for that tranche. A "tranche" is that portion of the Restricted
Stock that has a unique Stated Vesting Date.


(iii)    “Quarterly Pro Rata Portion” means, for each tranche of Restricted
Stock, a fraction the numerator of which is the number of days that have elapsed
from the Grant Date to the end of the calendar quarter coinciding with or
immediately preceding the Employee’s Termination of Employment and the
denominator of which is the number of days from the Grant Date to the Stated
Vesting Date for that tranche.


(iv)    “Retirement” means the Employee terminates employment at or after age
65, or at or after age 55 with 20 or more years of service.


(v)    “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.


(vi)    "Termination of Employment" and “Termination” means the earliest time at
which Employee is not employed by the Company or a Subsidiary of the Company and
is not serving as a non-employee director of the Company or a Subsidiary of the
Company.


4.    Dividends and Adjustments.


(a)    Dividends. In the event of dividends or distributions on Stock, the
following terms and conditions shall apply except as provided in Section 4(b)
below:


(i)    In the event of a cash dividend or distribution on Stock or a non-cash
dividend or distribution in the form of property other than Stock payable on
Stock (including shares of a Subsidiary of the Company distributed in a
spin-off), the Company shall immediately convert such dividend or distribution
into Restricted Stock and such additional Restricted Stock will become vested if
and to the same extent as the original Restricted Stock with respect to which
the dividend or distribution was payable becomes vested, and shall be subject to
all other terms and conditions as applied to the original Restricted Stock.


(ii)    In the event of a dividend or distribution in the form of Stock or
split-up of shares, the Stock issued or delivered as such dividend or
distribution or resulting from such split-up will be deemed to be additional
Restricted Stock and will become vested if and to the same extent as the
original Restricted Stock with respect to which the dividend or distribution was
payable becomes vested, and shall be subject to all other terms and conditions
as applied to the original Restricted Stock.


(b)    Adjustments. The number and kind of shares of Restricted Stock, the
number of such shares to be vested and other terms and conditions of Restricted
Stock or otherwise contained in this Agreement shall be appropriately adjusted,
in order to prevent dilution or enlargement of Employee’s rights hereunder, to
reflect any changes in the number of outstanding shares of Stock resulting from
any event referred to in Section 11(c) of the Plan, taking into account any
Restricted Stock or other amounts paid or credited to Employee in connection
with such event under Section 4(a) hereof, in the sole discretion of the
Committee. The Committee may determine how to treat or settle any fractional
share resulting under this Agreement.




--------------------------------------------------------------------------------








5.    Other Terms of Restricted Stock.


(a)    Voting and Other Shareholder Rights. Employee shall be entitled to vote
Restricted Stock on any matter submitted to a vote of holders of Stock, and
shall have all other rights of a shareholder of the Company except as expressly
limited by this Agreement and the Plan.


(b)    Consideration for Grant of Restricted Stock. Employee shall be required
to pay no cash consideration for the grant of the Restricted Stock, but
Employee's performance of services to the Company prior to the vesting of the
Restricted Stock shall be deemed to be consideration for this grant of
Restricted Stock.


(c)    Insider Trading Policy Applicable. Employee acknowledges that sales of
shares resulting from Restricted Stock that has become vested will be subject to
the Company's policies regulating trading by executive officers and employees.


(d)    Certificates Evidencing Restricted Stock. Restricted Stock shall be
evidenced by issuance of one or more certificates in the name of Employee,
bearing an appropriate legend referring to the terms, conditions, and
restrictions applicable hereunder, and shall remain in the physical custody of
the General Counsel of the Company or his designee until such time as such
shares of Restricted Stock have become vested and the restrictions hereunder
have therefore lapsed. In addition, Restricted Stock shall be subject to such
stop-transfer orders and other restrictive measures as the General Counsel of
the Company shall deem advisable under federal or state securities laws, rules
and regulations thereunder, and rules of the New York Stock Exchange, or to
implement the terms, conditions and restrictions hereunder, and the General
Counsel may cause a legend or legends to be placed on any such certificates to
make appropriate reference to the terms, conditions and restrictions hereunder.


(e)     Stock Powers. Employee agrees to execute and deliver to the Company one
or more stock powers, in such form as may be specified by the General Counsel,
authorizing the transfer of the Restricted Stock to the Company, at the Grant
Date or upon request at any time thereafter.


6.    Employee Representations and Warranties and Release. As a condition to any
non-forfeiture of the Restricted Stock that vests upon Termination of Employment
(other than due to death), the Company may require Employee (i) to make any
representation or warranty to the Company as may be required under any
applicable law or regulation, and (ii) to execute a release from claims against
the Company arising at or before the date of such release, in such form as may
be specified by the Company and let the revocation period expire without having
revoked same, within sixty (60) days after the Termination of Employment.


7.    Miscellaneous.


(a)    Binding Agreement; Written Amendments. This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Restricted Stock, and supersedes any prior agreements or documents with
respect to the Restricted Stock. No amendment or alteration of this Agreement
which may impose any additional obligation upon the Company shall be valid
unless expressed in a written instrument duly executed in the name of the
Company, and no amendment, alteration, suspension or termination of this
Agreement which may materially impair the rights of Employee with respect to the
Restricted Stock shall be valid unless expressed in a written instrument
executed by Employee.


(b)    No Promise of Employment. The Restricted Stock and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Employee has a right to continue as an officer or employee of
the Company for any period of time, or at any particular rate of compensation.




--------------------------------------------------------------------------------








(c)    Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.


(d)    Mandatory Tax Withholding. Unless otherwise determined by the Committee,
at the time of vesting the Company will withhold from any shares of Stock
deliverable, in accordance with Section 11(d)(i) of the Plan, the number of
shares of Stock having a value nearest to, but not exceeding, the minimum amount
of income and employment taxes required to be withheld under applicable laws and
regulations, and pay the amount of such withholding taxes in cash to the
appropriate taxing authorities. Employee will be responsible for any withholding
taxes not satisfied by means of such mandatory withholding and for all taxes in
excess of such minimum withholding taxes that may be due upon vesting of the
Restricted Stock.


(e)    Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President, Corporate Services or the officer designated by the Company as
responsible for the administration of this Agreement, and any notice to Employee
shall be addressed to Employee at Employee’s address as then appearing in the
records of the Company.






--------------------------------------------------------------------------------










Sample Section 83(b) Election Form




Election Statement Under Internal Revenue Code Section 83(b)
Taxpayer Name:
_____________
Address:
_____________________
_____ ___________ _______
Social Security or Taxpayer ID Number:
______________
Description of Property:
_____ [number] shares of common stock of New Jersey Resources Corporation
Date on which Property Transferred and Taxable Year for which the election is
being made:
20__ (Restricted Stock granted on ______, 20__)
Nature of the restriction:
Restricted Stock is non-transferable and subject to a risk of forfeiture until
vesting, The Restricted Stock vests __% per year on the first __ anniversaries
of the grant date based upon continued employment.
Fair market value of stock on date of transfer:
$_____
Amount paid to purchase the stock:
$- 0 -
I have furnished copies of this statement to persons required by U.S. Treasury
Regulation 1.83-2(d)
________________ Signature of Taxpayer
Date _________________
________________ Print or type signature
 





--------------------------------------------------------------------------------




This is a sample Election Form which may be used to make a Section 83(b)
election to be taxed on a grant of Restricted Stock at the time of grant rather
than at the time of vesting. You are free to use whatever election form you and
your financial advisor deem appropriate. New Jersey Resources Corporation (the
"Company") makes no recommendation as to whether a person granted Restricted
Stock should make a Section 83(b) election, but issues the following cautionary
statements:
Cautionary Statements:
(1)
If you make a Section 83(b) election and later forfeit the Restricted Stock, you
will not be able to rescind the election, claim a capital loss relating to the
shares, receive a refund of the taxes paid, apply the taxes paid to any other
liability you may have, or otherwise get any benefit whatsoever from your
payment of taxes on the Restricted Stock as a result of the Section 83(b)
election. This is a risk that you will avoid if you do not file a Section 83(b)
election, because absent the election you will be taxed at the time the
Restricted Stock vests (if it is not previously forfeited) based on the fair
market value of the shares at the time of vesting.

(2)
You must have cash available to pay the taxes due as a result of your making a
Section 83(b) election, including withholding taxes. You may not sell any of the
shares of Restricted Stock and you may not direct us to withhold any of the
shares of Restricted Stock to satisfy this obligation.

(3)
In considering whether you might benefit from a Section 83(b) election, you
should consider alternatives that might be of greater benefit. A Section 83(b)
election could be advantageous if the market value of the shares of Restricted
Stock has gone up significantly at the time of vesting. However, if you do not
make a Section 83(b) election but, instead, you use the cash that you would have
paid in taxes to invest in additional shares of Company common stock in the
market, in some cases your total return, net of taxes, would be greater. This
strategy would also avoid the risk described in (1) above.

(4)
Filing a Section 83(b) election represents an increased financial investment in
Company common stock. As an employee and based on your other equity awards and
ownership of Company common stock, your financial well-being may already be
significantly tied to the financial success of the Company. You should consider
whether your savings and financial assets are adequately diversified before
making a Section 83(b) election.

How to File a Section 83(b) Election
(1)
To be valid, the Section 83(b) Election Form must be filed with the Internal
Revenue Service within 30 days after grant of the Restricted Stock.

(2)
To file the Section 83(b) Election, send it to the IRS Office where you file
your income tax return. It is recommended that you send it certified mail,
return receipt requested, so that you have proof of filing.

(3)
You must also send a copy to the Company. Please address the copy to the
attention of Vice President, Human Resources.

(4)
Attach a copy of the 83(b) when you file your income taxes for the year of the
election.







